Citation Nr: 0329192	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  95-03 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to restoration of a 10 percent rating for 
service-connected paranoid schizophrenia with a history of an 
anxiety neurosis, including the question of whether an April 
1992 reduction of the rating from 10 percent to a 
noncompensable rating was proper. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1965 to 
February 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in December 
1991 (proposal to reduce) and April 1992 (reduction decision) 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which reduced the veteran's 
service-connected paranoid schizophrenia with a history of an 
anxiety neurosis from 10 percent to a noncompensable rating, 
effective from July 1992.  The veteran entered notice of 
disagreement with this decision in July 1992; the RO issued a 
statement of the case in September 1992; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in October 1992.  

In July 1997, the Board remanded this claim for restoration 
to the RO for additional development that included a VA 
psychiatric examination.  That examination was conducted in 
January 1998, and the case was returned to the Board.  In 
December 1999, the Board again remanded the appealed 
restoration issue to the RO for further VA psychiatric 
examination and opinion regarding what psychiatric 
symptomatology was attributable to the veteran's service-
connected paranoid schizophrenia with a history of an anxiety 
neurosis.  A VA mental disorders examination was conducted in 
March 2000, with addendums in April and June 2000, and 
another VA mental disorders examination was conducted in 
November 2000.  The case was then returned to the Board for a 
decision. 

On the notice of disagreement received in July 1992, the 
veteran expressed disagreement with the April 1992 reduction 
decision (that became effective in July 1992), contending 
that none of his (psychiatric) symptoms had changed since the 
10 percent rating had been assigned.  On the VA Form 9 
received in October 1992, the veteran wrote that he disagreed 
with the RO's reduction decision.  As such, notwithstanding 
the characterization of the issue as one of "increased 
evaluation" of the rating (statement of the case) or an 
"evaluation" of service-connected psychiatric disability 
(January 2001 supplemental statement of the case), the only 
issue currently in appellate status before the Board is 
entitlement to "restoration" of a 10 percent rating for 
service-connected paranoid schizophrenia with a history of an 
anxiety neurosis.  See 38 U.S.C.A. § 7105(a) (West 2002) 
("benefits sought on appeal must be clearly identified"); 
see also 38 C.F.R. § 20.202 (2002) (substantive appeal must 
contain the necessary information, and must identify the 
issue or issues being appealed).  A claim arising from an 
action of the RO reducing the rating of a service-connected 
disability for compensation purposes is a claim for 
"restoration" of the prior rating, not a claim for an 
increased rating.  See Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).

The record reflects that in July 1999 the veteran raised a 
claim for increased rating for service-connected paranoid 
schizophrenia with a history of an anxiety neurosis.  In a 
brief in support of claim dated in July 1999, the veteran's 
representative addressed the restoration/reduction issue, but 
also contended that a disability rating of "at least 30 
percent" should be granted.  As this is the first request 
for a rating in excess of 10 percent for service-connected 
paranoid schizophrenia with a history of an anxiety neurosis 
during the pendency of the restoration issue, the Board finds 
that the representative's July 1999 brief was sufficient to 
raise a claim for increased rating (in excess of 10 percent).  

Notwithstanding the occasional characterization of the issue 
as one of "evaluation" of disability (statement of the case 
and January 2001 supplemental statement of the case), the 
issue of increased rating has not in fact been adjudicated by 
the RO.  Although the RO, in supplemental statement of the 
case issued in January 2001 (dated in June 2000), styled the 
issue as one of "evaluation of" the veteran's service-
connected psychiatric disability, the decision actually 
considered only whether restoration of a 10 percent rating 
was warranted.  [The Board notes that the "supplemental" 
statement of the case followed a December 1999 Board remand 
and the requested development on the issue of entitlement to 
"restoration" of a 10 percent rating].  

Moreover, the record does not reflect that the RO advised the 
veteran of his appellate rights or the need to enter a notice 
of disagreement with the January 2001 determination.  For 
these reasons, the Board finds that the issue of entitlement 
to an "increased rating" for service-connected paranoid 
schizophrenia with a history of an anxiety neurosis has not 
been adjudicated, developed, or certified for appellate 
review following the July 1999 claim for increase raised by 
the veteran (through his representative).  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of entitlement to an 
increased rating (in excess of 10 percent) for service-
connected paranoid schizophrenia with a history of an anxiety 
neurosis is referred to the RO for any development, notice, 
and initial adjudication.


FINDINGS OF FACT

1.  All evidence necessary to decide the restoration claim on 
appeal has been obtained. 

2.  A March 1984 RO rating decision increased the veteran's 
rating for service-connected paranoid schizophrenia with a 
history of an anxiety neurosis from a noncompensable rating 
to a 10 percent rating, effective from January 1984, finding 
that some of the veteran's psychiatric symptoms had worsened.  
  
3.  A January 1985 Board decision denied a rating in excess 
of 10 percent for the veteran's psychiatric disorder.  

4.  The veteran's service-connected paranoid schizophrenia 
with a history of an anxiety neurosis was rated as 10 percent 
disabling for more than 5 years when, effective in July 1992, 
the RO reduced the 10 percent disability rating to a 
noncompensable rating. 

5.  The reduction of the veteran's disability rating for 
service-connected paranoid schizophrenia with a history of an 
anxiety neurosis from 10 percent to a noncompensable rating 
was based on only one VA examination in September 1991.

6.  The evidence at the time of the April 1992 reduction 
decision, did not show sustained improvement of the veteran's 
disability.    


CONCLUSION OF LAW

The July 1992 reduction in the rating assigned service-
connected paranoid schizophrenia with a history of an anxiety 
neurosis from 10 percent to a noncompensable rating was not 
proper, and the 10 percent rating should be restored.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.105(e), 3.159, 3.344 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.126, Diagnostic Code 9203 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits sought on appeal, a 
discussion of whether the notice and duty to assist 
requirements of 38 U.S.C.A. §§ 5103 and 5103A were met is not 
necessary.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (rating schedule), which is 
based on the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The version of Diagnostic Code 9203 in effect prior to 
November 7, 1996 provides that paranoid type schizophrenia 
was to be rated under the General Rating Formula for 
Psychoneurotic Disorders.  A noncompensable rating under the 
General Rating Formula for Psychoneurotic Disorders was 
assigned for neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  A 10 percent rating was 
assigned where the symptoms manifested less than the criteria 
for a 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating was assigned when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  38 C.F.R. 
§ 4.126 (1995). 

In this veteran's case, a March 1984 RO rating decision 
increased the veteran's rating for service-connected paranoid 
schizophrenia with a history of an anxiety neurosis from a 
noncompensable rating to a 10 percent rating, effective from 
January 1984.  In that March 1984 rating decision, the RO 
effectively found that some of the veteran's psychiatric 
symptoms had worsened, noting that the examination noted that 
the veteran had a hard time getting along with people, and 
had decompensated into paranoid schizophrenia, which had 
grown out of a diagnosed anxiety disorder.  In a January 1985 
decision, by its finding that a rating in excess of 10 
percent was not warranted, the Board implicitly confirmed the 
RO's assignment of a 10 percent rating.  The Board found that 
the increase in symptoms of psychiatric disability was 
ascertainable as of January 1984.  In its decision, the Board 
found that the veteran's service-connected psychiatric 
disorder was manifested by depression, difficulty with 
concentration, paranoid thoughts, and slight impairment of 
social and industrial adaptability. 

The veteran underwent a VA psychiatric examination in 
September 1991.  Based on the September 1991 VA examination 
report, the RO proposed to reduce the 10 percent rating for 
service-connected paranoid schizophrenia with a history of an 
anxiety neurosis to a noncompensable rating in December 1991.  
The purported basis of the reduction was the September 1991 
VA examination report findings, including "no current 
psychiatric impairment."  In the April 1992 rating decision, 
the RO reduced the rating, to become effective in July 1992.  

As the veteran's service-connected paranoid schizophrenia 
with a history of an anxiety neurosis was rated as 10 percent 
disabling for more than 5 years when, effective July 1992, 
the RO reduced the rating to a noncompensable rating, the 
provisions of 38 C.F.R. § 3.344 apply.  The requirements of 
38 C.F.R. § 3.344(a) include: (1) a review of the entire 
record of examinations and the medical-industrial history to 
ascertain whether the recent examination is full and 
complete; (2) examinations less full and complete than those 
on which payments were authorized or continued will not be 
used as a basis of reduction; (3) ratings will not be reduced 
on any one examination, except where all the evidence of 
record clearly warrants the conclusion that sustained 
improvement has been demonstrated; (4) it is reasonably 
certain that any material improvement will be maintained 
under the ordinary conditions of life.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the circumstances under which rating 
reductions can occur are specifically limited and carefully 
circumscribed by regulations promulgated by the VA Secretary.  
See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
In Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court 
interpreted the provisions of 38 C.F.R. § 4.13 to require 
that, in any rating reduction case, based upon a review of 
the entire recorded history of the condition, the adjudicator 
must ascertain whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide that, in any 
rating reduction case, not only must the adjudicator 
determine that an improvement in a disability has occurred, 
but also must determine that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.

The Court has also held that, where a rating had been in 
effect for over 5 years, based upon a review of the entire 
record of examinations, and not merely the most recent 
examinations, a specific finding of "material improvement" 
in the condition must be made to sustain a reduction action.  
Brown, 5 Vet. App. at 419-420.  

The Board finds that in this veteran's case, the evidence 
does not demonstrate that the veteran's service-connected 
paranoid schizophrenia with a history of an anxiety neurosis 
underwent "material" or "sustained" improvement between 
the date of an award of a 10 percent rating in January 1984 
and July 1992, the effective date of the RO's April 1992 
reduction action.  As the veteran's representative contends 
in an August 2003 brief in support of claim, the evidence at 
the time of the April 1992 reduction decision includes a well 
established history of symptomatology that includes 
depression, difficulty with concentration, anxiety and 
paranoia, and at least some impairment of social and 
industrial adaptability.  Even the September 1991 VA 
examination upon which the RO relied to support its decision 
included some evidence of difficulty concentrating, 
depression, and occasional suicidal thoughts.  Based on this 
evidence, the Board finds that the evidence at the time of 
the April 1992 reduction decision does not clearly warrant 
the conclusion that "material" or "sustained" improvement 
of service-connected paranoid schizophrenia with a history of 
an anxiety neurosis had been demonstrated.  

Here, the record shows the reduction of the veteran's 
disability rating was based on only one VA examination in 
September 1991.  The Board further notes that the RO failed 
to adequately address the question of sustained improvement, 
as required by 38 C.F.R. § 3.344.  The Court has held that, 
where the provisions of 38 C.F.R. § 3.343, and 38 C.F.R. § 
3.344 by analogy, are not appropriately applied, the decision 
to reduce the veteran's disability rating will be found void 
ab initio as not in accordance with the law.  See 
Dofflemeyer, 2 Vet. App. at 282.  

Certainly, it could be reasonably maintained that at the time 
of the reduction decision, there was some question as to 
whether specific psychiatric symptoms were attributable to 
the veteran's service-connected psychiatric disability 
(paranoid schizophrenia with a history of an anxiety 
neurosis), or were related to a non-service-connected mixed 
personality disorder or alcohol abuse.  Indeed, with the 
benefit of more than 10 years additional history since that 
time with which to make a judgment, it could very well be 
that as reflected in the recent 2000 VA examination report, 
the veteran's symptoms are the product of a personality 
disorder.  The Board's focus, however, must be on the 
evidence at the time of the reduction and the rationale 
provided to support it.  As indicated, the April 1992 
reduction rating decision did not include a review of the 
entire record of examinations and the medical-industrial 
history to ascertain whether the recent VA examination in 
September 1991 was full and complete, and that sustained 
improvement was demonstrated.   

For the foregoing reasons, the Board finds that the April 
1992 reduction (effective from July 1992) in the rating 
assigned service-connected paranoid schizophrenia with a 
history of an anxiety neurosis from 10 percent to a 
noncompensable rating was not proper; therefore, the 10 
percent rating should be restored.  


ORDER

A July 1992 reduction of the rating for service-connected 
paranoid schizophrenia with a history of an anxiety neurosis 
from 10 percent to a noncompensable rating was not proper, 
and the 10 percent rating for service-connected paranoid 
schizophrenia with a history of an anxiety neurosis is 
restored. 


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



